Fellows, J.
Plaintiff boarded a Myrtle line car of defendant at the corner of Field and Jefferson about noon. He was going down town on business and this was his usual route in making the trip. He was accompanied by his brother-in-law. The car - line here curves around the corner onto Jefferson, the curve beginning but a few feet from the starting point. Plaintiff’s brother-in-law preceded him into the car andi was seated in the second seat. Plaintiff followed down the aisle without placing his hand on the back of. the seats or otherwise taking precautions to steady himself, and, while the car was on the curve and before it had rounded the curve, was thrown against a seat and onto the floor and was injured. Plaintiff says the car was going faster around the curve than he had ever seen it go before. At the close of plaintiff’s case defendant’s counsel asked for a directed verdict. The trial judge intimated quite strongly that inasmuch as plaintiff was entirely familiar with the situation, having traveled this route many times, knew *379the car would run into a curve immediately after starting, ánd took no measures to prevent losing his balance, that he was not free from fault, but directed a verdict for defendant on the ground that no negligence was shown on the authority of Ottinger v. Railway, 166 Mich. 106 (34 L. R. A. [N. S.] 225, Ann. Cas. 1912D, 578).
Unless we are prepared to overrule the Ottinger Case the judgment for defendant must be affirmed. We are not, it will be noted, here dealing with an accident which resulted from a car running at high speed on a straight track taking or attempting to take a curve or a switch without slowing down. Here the car was obliged to round the curve shortly after starting in order to get onto Jefferson. It is obvious that moré power must be applied to round a curve than to go in' a straight direction. Plaintiff was. then suffering no infirmity and except in special cases the carrier may start the car before all passengers have been seated. Street cars start and.stop quickly; this is a common incident to their efficient operation, and without it any semblance of rapid transit would be impossible. As was said by Mr. Justice Hooker, speaking for the majority of the court in the case cited, after calling attention to the rule as to steam cars:
“There is quite as much justice in the application of the rule to street cars which are usually started as soon as the passengers enter, and in which, for the want of seats, choice, or other reasons, passengers frequently ride standing in the car or on the platform. So common and unavoidable is the overcrowding of street cars that straps are usually provided, and, if these cars could not lawfully .be started until all passengers were seated, or if acceleration of and checking speed could not be prompt, the efficiency of such ears would be seriously impaired.”
Mr. Justice Hooker there considers the authorities and it will not be necessary, for us to here repeat what *380was there said. The trial court correctly held that that case was controlling. We are not disposed to overrule it.
The judgment must be affirmed.
Steere, C. J., and Moore; Wiest, Stone, Clark, Bird, and Sharpe, JJ., concurred.